

SUPERVILLAIN STUDIOS, LLC
c/o Green Screen Interactive Software, LLC
575 Broadway, 6th Floor
New York, NY 10012






June 14, 2007




SuperVillain Studios, Inc.
3951 South Plaza Drive, Suite 220
Santa Ana, California 92704


Re:
Lease dated as of December 6, 2004, as amended by Amendment of Lease dated
January 19, 2007, (the "Lease"), between Valley Plaza Professional Building,
Inc., d/b/a South Coast Village Professional Center, as "Landlord", and
SuperVillain Studios, Inc., as "Tenant", respecting the leased premises located
at 3951 South Plaza Drive, Suite 220, Santa Ana, CA 92704 (the "Premises").



Gentlemen:


This is a sublease between you, as "sublandlord", and us, as "subtenant", of the
entire Premises. References herein to "we", "us" and "our" mean and refer to the
subtenant and references to "you" and "your" mean and refer to the sublandlord.


1. The term of this sublease ("Term") shall commence on the date hereof (the
"Commencement Date") and shall end on January 31, 2008.


2. This sublease shall cover the entire Premises and all of your rights under
the Lease (including, without limitation, parking rights). You shall deliver
exclusive possession of the Premises to us on the Commencement Date and we shall
be entitled to such exclusive possession during the Term.


3. You acknowledge that all furniture, equipment and/or other items of personal
property which are located in the Premises are being purchased by us from you
pursuant to the Asset Purchase Agreement of even date and shall remain in the
Premises for use by us during the Term or may be removed by us at any time
during or after the Term.


4. During the Term, we shall pay you rent at the rate of $8,467.50 per month
(prorata for any period of less than a full month), which is the base rent
payable by you under the Lease. Rent shall be payable in advance on the date
hereof and on the first day of each month thereafter during the Term. In
addition to said base rent, we shall pay any additional rent which you are
obligated to pay under Paragraph 4 of the Lease with respect to the Term on
account of increases in Operating Expenses.
 
 
 

--------------------------------------------------------------------------------

 
 
5. During the Term, until such time as the same are put in our name and billed
to us, you shall arrange to provide us with all utilities and services necessary
for the use of the Premises in the manner in which the same has previously been
used by you, including, without limitation, telephone and data service. We shall
reimburse you, on a monthly basis (within 15 days after your presentation of
bills for same), for your actual out-of-pocket costs for the use of these
utilities and services by us.


6. Within a reasonable period of time after the date hereof, we agree to obtain
and maintain the insurance required to be maintained by you pursuant to
Paragraph 8 of the Lease.


7. You will be responsible for timely paying any rent and/or other sums due to
the Landlord under the Lease and for causing said Landlord to fulfill its
maintenance and other obligations under the Lease. We are not assuming any of
your obligations under the Lease; provided, however, that we agree not to use
the Premises in violation of the Lease.


By signing below, you and we acknowledge and agree that this shall be a binding
sublease between you and us dated as of the date set forth above.
 
 

 
Very truly yours,


SUPERVILLAIN STUDIOS, LLC




By:  /s/ Susan Cummings
Susan Cummings, Manager


 
AGREED TO:
SUPERVILLAIN STUDIOS, INC.




By:  /s/ Timothy Campbell 
Timothy Campbell, President
 
 
 

--------------------------------------------------------------------------------

 



